1271 Avenue of the Americas
New York, NY 10020
blankrome.com

Phone:       (212) 885-5152

Fax:         (917) 332-3858

Email:       WBennett@BlankRome.com

                                                         June 16, 2020
BY ECF

Hon. Ronnie Abrams
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 1506
New York, New York 10007

                  Re:         Great Lakes Insurance SE v. American Steamship Owners Mutual
                              Protection and Indemnity Association Inc., et al.
                              Case No.: 1:19-cv-10656-RA-SLC

Dear Judge Abrams:

         We represent Defendants George Gourdomichalis and Efstathios Gourdomichalis,

pursuant to their limited appearances, in the above-referenced action. We submit this letter brief

in response to the Court’s Order asking the parties to address whether Plaintiff has satisfied the

two-part test for admiralty tort jurisdiction in this action. (ECF 53). As set forth herein, and in

George and Efstathios Gourdomichalis’s Motion to Dismiss (ECF 31), the Complaint does not

give rise to admiralty jurisdiction and the action should be dismissed.

                                           LEGAL ANALYSIS

         The Supreme Court developed a two-pronged test to determine whether a tort falls within

the scope of federal admiralty jurisdiction. Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock

Co., 513 U.S. 527, 534 (1995). The first prong examines the locality of the injury. A tort satisfies

the locality requirement if it “occurred on navigable waters” or if the “injury suffered on land was

caused by a vessel on navigable water.” Grubart, 513 U.S. at 534. The second prong considers the

connection between the tort and traditional maritime activity. First, a court must assess the general
1271 Avenue of the Americas
New York, NY 10020
blankrome.com


features of the type of incident involved to determine whether the incident has a potentially

disruptive impact on maritime commerce. Second, a court must determine whether the general

character of the activity giving rise to the incident shows a substantial relationship to traditional

maritime activity.” Id. (quoting Sisson v. Ruby, 497 U.S. 358, 364 (1990)). Federal admiralty

jurisdiction is only proper when the location test and both prongs of the connection test are

satisfied. Id. Here, Plaintiff’s claims for prima facie tort, promissory fraud, civil conspiracy, unjust

enrichment and negligence do not give rise to maritime jurisdiction under 28 U.S.C. § 1333 since

neither the location nor the connection tests are met.

    A. Plaintiff’s Injuries Did Not Occur on Navigable Waters

         The record clearly establishes the alleged tortious conduct which underlies Plaintiff’s

claims does not satisfy the location test. The alleged “conspiracy” to frustrate a subrogated cargo

underwriter’s effort to recover a loss did not happen on navigable waters, but at offices in Greece

and in New York. See, e.g., Compl. ¶¶ 89-92; 98-99; 150-153; 156-158; 161-162; 165-166. And,

the direct effects of that conduct—Plaintiff’s alleged inability to recover the amount paid to resolve

Marubeni’s claim—also occurred entirely on land. See, e.g., Compl. ¶¶ 154; 159; 163; 167.

Because the alleged tortious conduct fails to satisfy the location test, the Court need not reach the

connection inquiry. To the extent it does, Plaintiff does not satisfy either prong of the connection

test.

    B. Plaintiff’s Claim is Not Related to Traditional Maritime Activities Sufficient to
       Potentially Disrupt Maritime Commence

         In determining whether admiralty tort jurisdiction exists, courts “must assess the general

features of the type of incident involved to determine whether the incident has a potentially

                                                   2
1271 Avenue of the Americas
New York, NY 10020
blankrome.com


disruptive impact on maritime commerce . . . [and] determine whether the general character of the

activity giving rise to the incident shows a substantial relationship to traditional maritime activity.”

Tandon v. Captain's Cove Marina of Bridgeport, Inc., 752 F.3d 239, 247 (2d Cir. 2014) (citing

Grubart, 513 U.S. at 534). An alleged “conspiracy” to frustrate a subrogated cargo underwriter’s

effort to recover a loss does not present the potential impact to traditional maritime activity nor

does it have a substantial relationship to traditional maritime activity sufficient to bring this case

within the court’s admiralty jurisdiction.

             1. Plaintiff’s Claim Has No Effect on Maritime Commerce

         The first prong of the connection test analyzes whether “the general features of the type of

incident involved” have “a potentially disruptive impact on maritime commerce.” Id. (citing

Sisson, 497 U.S. at 363, 364 n.2). This analysis requires the Court to assess the “potential”

disruptive effects that the type of incident involved could have on maritime commerce, not whether

the particular incident at hand actually disrupted maritime commerce. Id. at 538-39. In so doing,

the Court must describe the incident “at an intermediate level of possible generality.” Id. at 538.

The purpose of this exercise is to ascertain “whether the incident could be seen within a class of

incidents that posed more than a fanciful risk to commercial shipping.” Id. at 539.

         Several cases illustrate the proper analysis. In Grubart, a construction company that was

using a crane on a barge in the Chicago River allegedly cracked a freight tunnel running under the

river, causing water to pour into the tunnel and flood buildings downtown. 513 U.S. at 530. The

Supreme Court described that incident as “damage by a vessel in navigable water to an underwater

structure,” and concluded that this type of incident has the potential to disrupt maritime commerce



                                                   3
1271 Avenue of the Americas
New York, NY 10020
blankrome.com


because it “could lead to a disruption in the water course itself” or “could lead to restrictions on

the navigational use of the waterway during required repairs.” Id. at 539.

         In Sisson, a fire broke out on a recreational vessel that was docked at a marina, destroying

that vessel and damaging several recreational vessels nearby and the marina. 497 U.S. at 360. The

Supreme Court described the incident as “a fire on a vessel docked at a marina on navigable

waters,” and concluded that this type of incident has the potential to disrupt maritime commerce

because the fire could have spread to a nearby commercial vessel or made the marina inaccessible

for commercial vessels. Sisson, at 362-63; see In re Petition of Germain, 824 F.3d 258, 261 (2d

Cir. 2016) (describing the incident as a recreational injury occurring on a recreational vessel

anchored in a shallow recreational bay of navigable waters).

         In contrast, in Tandon, the Second Circuit described the incident as “a physical altercation

among recreational visitors on and around a permanent dock surrounded by navigable water.” Id.

at 249. The Court explained that, unlike Grubart, this type of incident cannot disrupt navigation

because “it does not create any obstruction to the free passage of commercial ships along navigable

waterways. Nor can it lead to a disruption in the course of the waterway itself.” Id. Further, the

Court noted that, unlike Sisson, this incident “cannot immediately damage nearby commercial

vessels” and “threatens only its participants.” Id. Moreover, the Court found that because the

incident did not occur while the parties were at sea, the incident could not “distract the crew from

their duties, endangering the safety of the vessel and risking collision with others on the same

waterway” or force the vessel “to divert from its course to obtain medical care for the injured

person.” Id. at 250. Finally, the Court noted that the injured individual was not “employed in

maritime commerce.” Id. Accordingly, the Second Circuit concluded that “this type of incident

                                                  4
1271 Avenue of the Americas
New York, NY 10020
blankrome.com


does not realistically pose a threat to maritime commerce.” Id. at 249. Here, unlike Grubart, Sisson,

and Germain, the alleged “conspiracy” involves a failure to pay a subrogated insurance claim,

occurred entirely on land, and has no effect on maritime commerce. Plaintiff’s claims do not satisfy

the first prong of the two-prong connection test, rendering the invocation of federal admiralty

jurisdiction inappropriate.

             2. Plaintiff’s Claim Has No Substantial Relationship to Maritime Activity

         Applying the second factor, the Supreme Court focused on whether the general character

of the activity giving rise to the incident reveals a substantial relationship to traditional maritime

activity. “[T]the relevant ‘activity’ is defined not by the particular circumstances of the incident,

but by the general conduct from which the incident arose.” In re Germain, 824 F.3d at 267 (citing

Grubart, 513 U.S. at 364). The general character giving rise to the incident here–Plaintiff’s alleged

inability to recover for the amount paid to resolve Marubeni’s claim—occurred entirely on land

and has, at best, a tenuous connection with navigable waters. See, e.g., Compl. ¶¶ 154; 159; 163;

167. Plaintiff has not—and cannot—meet its burden on the second element.

         We thank the Court in advance for its consideration.

                                                      Respectfully submitted,

                                                      Blank Rome LLP

                                                      /s/ William R. Bennett

                                                      William R. Bennett, III
                                                      Lauren B. Wilgus

cc: Counsel of Record (via ECF)




                                                  5
